                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


ELVIN ROBERT PEAY,

       Plaintiff,

V.                                                                   Civil Action No.3:19CV307

RIVERSIDE REGIONAL JAIL,et aL,

       Defendants.

                                 MEMORANDUM OPINION

       Plaintiff, a federal inmate proceeding pro se and in forma pauperis, filed this 42 U.S.C.

§ 1983 action. In order to state a viable claim under 42 U.S.C. § 1983,a plaintiff must allege that

a person acting under color of state law deprived him or her of a constitutional right or of a right

conferred by a law of the United States. See Dowe v. Total Action Against Poverty in Roanoke

Valley, 145 F.3d 653,658(4th Cir. 1998)(citing 42 U.S.C. § 1983). Plaintiffs current Complaint
failed to provide the defendants with fair notice ofthe facts and legal basis upon which his or her

liability rests. Accordingly,by Memorandum Order entered on October 9,2019,the Court directed
Plaintiffto submit a particularized complaint within fourteen(14)days ofthe date ofentry thereof.

The Court warned Plaintiff that the failure to submit the particularized complaint would result in

the dismissal ofthe action.

       More than fourteen (14) days have elapsed since the entry of the October 9, 2019

Memorandum Order. Plaintifffailed to submit a particularized complaint or otherwise respond to

the October 9, 2019 Memorandum Order. Accordingly, the action will be dismissed without

prejudice.

       An appropriate order will accompany this Memorandum Opinion.

Date: 2.^                2£>\9
Richmond, Virginia
                                                      John A. Gibney, Jr.
                                                      United States District Judfee
